DETAILED ACTION
This office action is responsive to communication filed on July 7, 2022.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that in the peripheral region, the metal layer covers at least a part of an upper surface of an electrically conductive pattern of each of the NMOS and PMOS transistors, wherein the electrically conductive pattern is included in the electrically conductive layer, in combination with the other elements recited in claim 1.

	Consider claim 2, the prior art of record does not teach nor reasonably suggest that the metal layer separately includes a pattern that covers at least the charge holding portion and the electrode pattern in the pixel region and a pattern that covers at least a part of an upper surface of an electrically conductive pattern of each of the NMOS and PMOS transistors, wherein the electrically conductive pattern is included in the electrically conductive layer in the peripheral region, in combination with the other elements recited in claim 2. 

	Claims 3-15 and 17-20 are allowed as depending from or otherwise requiring all of the limitations of an allowed claim 2.

	Claim 16 is amended to be placed in independent form, and is thus allowed for the reasons provided on page 13 of the Office Action filed November 1, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hirota et al. (US 2018/0070041) teaches a photoelectric conversion apparatus (figure 2B) comprising peripheral NMOS and PMOS transistors (see paragraph 0027).
Shoyama (US 2015/0349013) teaches a photoelectric conversion apparatus (figure 1A) having a peripheral circuit including PMOS and NMOS transistors (see paragraph 0028).
Park (US 2008/0036023) teaches a photoelectric conversion apparatus (figure 2) including a peripheral circuit region having NMOS and PMOS transistors (see paragraph 0060).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696